DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action is in response to applicant’s communication filed May 5, 2021 in response to PTO Office Action dated April 27, 2021. The applicant’s remarks and amendment to the specification and/or claims were considered with the results that follow.
	Claims 1, 2, 4, 6, 8-12, 14, 15, and 18-24 have been presented for examination in this application.  In response to the last Office Action, claims 1 and 11 have been amended.  Claims 3 and 13 have been cancelled. Claims 21-24 have been added.

Claim Objections
Claims 9 and 19 are objected to because of the following informalities:  
Claims 9 and 19 recite “any one of claims 1” and “any one of claims 11”, respectively.  Applicant is encouraged to amend the claims as follows: 
Claim 9, lines 1-2: replace “any one of claims 1” with –claim 1--.
Claim 19, line 1: replace “any one of claims 11” with –claim 11--.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 18 recite the limitation "the second memory operation” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  A second memory operation had not been previously recited.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 8, 11, 12, 14, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Porterfield (US# 7,624,310).

receiving, from a memory controller! Fig-1 (16)], a first operation command for performing a first memory operation on a memory array (storage chips) of the memory storage device [each DIMM] [col. 2, lines 25-29]; and
in response to the first operation command, transmitting first address information of the memory array corresponding to the first memory operation to the memory controller through a data interface [address over read data lines (32)] of the memory storage device [ABS, lines 9-13],
wherein the first memory operation is an operation that is not performed through the data interface [col. 8, lines 39-45; the operation (initialization procedure) comprises a pattern of command and address bits that are passed to the memory on 6 lanes, and back to the controller over 4 lanes; no operations are performed through the data interface, and only 4 of the 6 lanes return the values of the initialization].

Regarding claim 2, Porterfield teaches wherein the data interface is configured to transmit data to the memory controller or receive data from the memory controller when the memory controller accesses the data of the memory array [return data from storage device to controller; col. 3, lines 13-15].

Regarding claim 4, Porterfield teaches, wherein after receiving, from the memory controller, the first operation command for performing the first memory operation on the memory array of the memory storage device, the method further comprises:
in response to the first operation command, calculating the first address information corresponding to the first memory operation [Memory device receives frame packets 

Regarding claim 8, Porterfield teaches a (second) memory operation that is a data access operation [col. 7, lines 39-45 and 54-59].

Regarding claim 11, Porterfield teaches a memory storage device, comprising: a memory array [each DIMM (22, 24, etc.) comprises an array of storage chips];
a command interface [command address bus (30) between controller (16) and DIMM (22); Fig. l coupled to the memory array and a memory controller for receiving, from the memory controller, a first operation command for performing a first memory operation on the memory array) [col. 2, lines 25-29]; and
a data interface [data bus (32); Fig. 1] coupled to the command interface (through DIMM (22)) and the memory controller ((16) for transmitting, in response to the first operation command received by the command interface, first address information of the memory array corresponding to the first memory operation to the memory controller [address over read data lines (32)] of the memory storage device [ABS, lines 9-13],
wherein the first memory operation is an operation that is not performed through the data interface [col. 8, lines 39-45; the operation (initialization procedure) comprises a pattern of command and address bits that are passed to the memory on 6 lanes, and back to the controller over 4 lanes; no operations are performed through the data interface, and only 4 of the 6 lanes return the values of the initialization].


Regarding claim 12, Porterfield teaches wherein the data interface is at least one DQ pin [data bus for sending address back [ABS] is a data (DQ) bus (col. 2, lines 35-37), which inherently requires pins for connecting the bus to associated controllers and memory devices].

Regarding claim 14, Porterfield teaches memory storage device according to claim 11, further comprising: an address judgment circuit (frame decoder (110)) coupled to the memory array and the data interface for calculating the first address information corresponding to the first memory operation, and transmitting the first address information to the data interface [Memory device receives frame packets comprising commands and addresses, col. 4, lines 25-28; frame decoder (110) separates bits corresponding to commands, address, and write data, thus calculating the memory address, col. 4, lines 52-61].

Regarding claim 18, Porterfield teaches a (second) memory operation that is a data access operation [col. 7, lines 39-45 and 54-59].



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porterfield (US# 7,624,310) in view of Kang et al. (US# 2017/0213586).
Regarding claim 6, Porterfield fails to teach wherein at least one memory address corresponding to second address information corresponding to the second memory operation and at least one memory address corresponding to the first address information are not repeated.   Kang et al. teaches wherein at least one memory address corresponding to second address information corresponding to the second memory operation and at least one memory address corresponding to the first address information are not repeated [0054, lines 7-13; operations performed on adjacent row [ABS, lines 8-15]].  Therefore It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the memory system of Porterfield to include the simultaneous operation system of Kang et al. because then refresh operation may be performed more efficiently and performance of the memory device may be enhanced [ABS, lines 8-15].

Regarding claim 21, Porterfield teaches a memory operation method applicable to a memory storage device but fails to teach a second operation command.
Kang et al. teaches receiving, from the memory controller, a second operation command for performing a second memory operation on the memory array during the first memory operation [0054, lines 7-13; see also Fig. 8, ACT and t1 [0079, lines 1-9]; refresh operation occurs during access operation] 
Therefore It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the memory system of Porterfield to include the simultaneous operation system of Kang et al. because then refresh operation may be performed more efficiently and performance of the memory device may be enhanced [ABS, lines 8-15].



Regarding claim 23, Porterfield teaches data operations on DRAM but fail to teach wherein during the memory storage device performs the first memory operation, the command interface is further configured to receive, from the memory controller, a second operation command for performing a second memory operation on the memory array.
Kang et al. teaches receiving, from the memory controller, a second operation command for performing a second memory operation on the memory array during the first memory operation [0054, lines 7-13; see also Fig. 8, ACT and t1 [0079, lines 1-9]; refresh operation occurs during access operation] 
Therefore It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the memory system of Porterfield to include the simultaneous operation system of Kang et al. because then refresh operation may be performed more efficiently and performance of the memory device may be enhanced [ABS, lines 8-15].

Regarding claim 24, Porterfield teaches performing the second memory operation during the first memory operation [0054, lines 7-13].


Response to Arguments
Applicant's arguments filed May 5, 2021 have been fully considered but they are not persuasive. 
Upon further review of the Porterfield reference, and based upon the significant amendments to independent claims 1 and 11, the Porterfield reference has been found to teach that the first memory operation commands are not performed through the data interface but merely transmitted and passed .

Allowable Subject Matter
Claims 9, 10, 15, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art, including that of Kawakubo and Eto, teach word line refreshing but fail to provide a rationale, separately or in combination, to include the limitation of wherein the first operation is a refresh operation, first address information comprises refresh wordline information, and a data control circuit coupled between the address judgement circuit and data interface, as well as a mode buffer, as claimed.  While prior art such as Kawakubo teaches a refresh address counter is incremented or decremented every cycle with resetting a refresh address counter, and Eto teaches refreshing wordlines in a current memory block by cycling, no prior art has been found, separately or in combination, that explicitly discloses the refresh operation, returning of refresh wordline information, and a data control circuit and mode buffer in accordance with the claimed subject matter.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R PEUGH whose telephone number is (571) 272-4199.  The examiner can normally be reached on Monday-Friday from 7:30am to 3:30pm.  

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/BRIAN R PEUGH/               Primary Examiner, Art Unit 2137